Citation Nr: 0405759	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty from August 1984 to June 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision which denied service 
connection for right ear hearing loss and fibromyalgia.  In 
May 2003, the veteran testified at a hearing before the RO.  

Upon consideration of the record, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claims for service connection.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Evidence of record shows that the veteran has a verified 
period of active duty in the Army from August 1984 to June 
1987.  He later served in the Puerto Rico Army National 
Guard, reportedly from 1987 to 1991.  The RO has only 
obtained a few of the veteran's service medical records.  
Regulation provides that, as part of the duty to assist, when 
the VA seeks to obtain military records, it must make as many 
requests as are necessary to obtain such records, and the VA 
will end its efforts only when it is shown that the records 
do not exist or that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  In the judgment of the 
Board, the RO should make further efforts to obtain the 
veteran's complete service medical records.  All periods of 
military service (including in the Army National Guard) 
should also be verified.  Any additional non-service records 
concerning the claimed conditions should also be secured.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain verification, 
from the appropriate service department 
office, of the dates of the veteran's 
Army National Guard (and any Army 
Reserve) service, including periods of 
training.  

2.  The RO should make additional efforts 
to obtain the veteran's complete service 
medical records from his August 1984 to 
June 1987 Army active duty and from his 
later Puerto Rico Army National Guard 
service.  The RO should ask the veteran 
for any information needed for a search 
for the records.  If no additional 
service medical records can be found, or 
if they have been destroyed, this should 
be documented in the claims folder.

3.  The RO should obtain copies of all of 
the veteran's VA treatment records 
concerning right ear hearing loss and 
fibromyalgia, dated during and since 
1987, and not already in the claims 
folder.  The RO should also ask him to 
identify any additional non-VA medical 
records concerning these conditions, 
since his 1987 release from active duty 
and not already in the claims folder, and 
the RO should obtain copies of the 
related medical records.    

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for right ear 
hearing loss and fibromyalgia.  If the 
claims are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

